State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: February 16, 2017                    D-18-17
___________________________________

In the Matter of MATTHEW S.
   HOGAN, a Disbarred Attorney.

ATTORNEY GRIEVANCE COMMITTEE                 DECISION AND ORDER
   FOR THE THIRD JUDICIAL                         ON MOTION
   DEPARTMENT,
                    Petitioner;

MATTHEW S. HOGAN,
                     Respondent.

(Attorney Registration No. 2141539)
___________________________________


Calendar Date:   February 8, 2017

Before:   McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ.

                              __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Michael G. Gaynor of counsel), for
petitioner.

     Matthew S. Hogan, Saratoga Springs, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1987.
He formerly maintained an office for the practice of law in the
City of Saratoga Springs, Saratoga County, but was disbarred by
this Court in 2008 (56 AD3d 887 [2008]). By application sworn to
November 7, 2016, respondent has moved for reinstatement.
Petitioner opposes respondent's motion. The Lawyers' Fund for
Client Protection also opposes the application, noting that,
between 2009 and 2011, it paid 13 awards of reimbursement to
                              -2-                  D-18-17

respondent's former clients in the total amount of $28,845;
nevertheless, respondent has failed to make any reimbursement
payments.

      Upon our review of, among other things, respondent's motion
for reinstatement and the materials submitted in opposition
thereto, we find that respondent has failed to sufficiently
demonstrate, by clear and convincing evidence, that he possesses
the requisite character and fitness to resume the practice of law
or that his reinstatement would be in the public interest (see
Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.16 [a]). Accordingly, respondent's motion is denied.

     McCarthy, J.P., Garry, Rose, Clark and Mulvey, JJ., concur.



      ORDERED that respondent's application for reinstatement is
denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court